DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 23 has not been further treated on the merits. Examiner note: the claim depends from claim 22, but then references “the method of claim 1” in the last line. This reference to claim 1 makes the claim a multiple-dependent claim which fails to refer to the other claim in the alternative only. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “providing several audio clips having a synchronized beat”. It is unclear what the term “synchronized” means in the context of the claim: does it mean the beat/tempo of one clip matches the other? Or does it mean the beat of one clip is a fraction of the other? Therefore, the metes and bounds of the claimed invention are unclear. Examiner suggests using a definition such as the one outlined in dependent claim 11 to resolve the issue. 
Claims 2-21 and 27 are rejected by virtue of their dependency from claim 1. 
Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “providing several audio clips having a synchronized beat”. It is unclear what the term “synchronized” means in the context of the claim: does it mean the beat/tempo of one clip matches the other? Or does it mean the beat of one clip is a fraction of the other? Therefore, the metes and bounds of the claimed invention are unclear. Examiner suggests using a definition such as the one outlined in dependent claim 11 to resolve the issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyske (US Pat. 9,697,813) in view of Patton (US PGPub. 2014/0254831). Lyske describes the invention substantially as claimed, including: A method of providing acoustic feedback during a physical exercise (col. 5, line 61-col. 6, line 2: “The preferred embodiments therefore augment overall sensory experiences of a user in the real world by dynamically changing, re-ordering or repeating and then playing audio sections within the context of what is occurring in the surrounding physical environment, e.g. during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods and decrease during recovery periods.”) the method comprising: 
- providing several audio clips (col. 3, lines 40-41: “a first audio section and a second destination audio section”) having a synchronized beat (col. 4, lines 11-16: “and wherein the processor is further arranged to maintain, after transition of the audio output to the second destination audio section, a rhythmic pattern established in the audio output by the first audio section.”)
- receiving a sensor signal from a sensor (Fig. 1, “sensors” and col. 7, lines 33-35: “For example, the event 12 may be monitored or otherwise sensed (such as via a sensor or telemetry device worn by a person exercising)”), the sensor signal having a sensor signal range divided by first and second thresholds 
- outputting an audio signal in response to the received sensor signal, the output audio signal comprising one or more of the audio clips (col. 5, lines 61-col. 6, line 4: “dynamically changing, re-ordering or repeating and then playing audio sections within the context of what is occurring in the surrounding physical environment, e.g. during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods and decrease during recovery periods. The accompanying music is automatically selected in real-time to accompany changing physical or local environmental events”); 
wherein, if the received sensor signal exceeds the first threshold (“sprint period”), at least one of the one or more audio clips is discontinued and/or at least one additional audio clip of the audio clips is initiated (col. 5, lines 61-66: “The preferred embodiments therefore augment overall sensory experiences of a user in the real world by dynamically changing, re-ordering or repeating and then playing audio sections”) in synchronization with the one or more audio clips (col. 5, line 66-col. 6, line 1: “during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods”); and wherein, if the received sensor signal falls below the second threshold (“recovery period”), at least one of the one or more audio clips is discontinued and/or at least one additional audio clip of the audio clips is initiated in synchronization with the one or more audio clips (“and decrease during recovery periods”, also see (col. 4, lines 11-16: “and wherein the processor is further arranged to maintain, after transition of the audio output to the second destination audio section, a rhythmic pattern established in the audio output by the first audio section.”). 
	Lyske does not expressly show the sensor signal range is divided by the first and second thresholds into at least three sensor signal subranges.
	Patton, from the same field of endeavor, teaches a similar music matching system for matching the intensity of music selections to the intensity of a user’s physical activity. In Figure 4, Patton teaches characterizing segments of audio into “low intensity”, “medium intensity”, and “high intensity” and in Para. 65, Patton notes: “Generally, the system may be configured to associate activity level with intensity. For example, a high user activity level that is greater than some threshold may correspond to a high intensity. Any method for determining an intensity from a user activity level could be used. In some embodiments, a function or table may be used to automatically map user activity levels to corresponding intensities, where the inputs (user activity level) and the outputs (intensity) could be continuous and/or discrete values.”). Patton thus teaches that it was known in the art at the time the invention was filed to characterize sensor data into thresholds for intensity for the purpose of matching appropriate music to the physical activity. 
	A person skilled in the art would have found it obvious to use the sensor signal subranges taught by Patton with the system of Lyske. Doing so provides the predictable result of practically implementing the inventive concept described in Lyske of matching audio clips to the intensity of an exercise routine. Therefore, it would have been prima facie obvious to modify Lyske as taught by Patton to obtain the invention as claimed. 
	Regarding claim 2, wherein discontinuing at least one of the one or more audio clips comprises fading out the at least one of the one or more audio clips (col. 3, lines 39-43: “According to a first aspect of the invention there is provided a method of fading between a first audio section and a second destination audio section, the first audio section and the destination audio section each containing an onset representative of a significant audio event”).  
Regarding claim 3, wherein initiating at least one additional audio clip of the audio clips comprises fading in the at least one additional audio clip (col. 3, lines 39-56: “According to a first aspect of the invention there is provided a method of fading between a first audio section and a second destination audio section, the first audio section and the destination audio section each containing an onset representative of a significant audio event, the method comprising: determining, relative to a common temporal reference point, a relative temporal position of an onset in each of the first audio section and the destination audio section; assessing which respective onset in the first audio section and the destination audio section occurs earliest in time with respect to the common temporal reference point; and effecting a cross-fade between the first audio section and the destination audio section at a rise of said earliest onset, such the destination audio section replaces the first audio section as an active audio output and wherein the cross-fade occurs simultaneously across both the first audio section and the destination audio section to realize a seamless rhythmic transition in audio output.”).
Regarding claim 4, wherein initiating at least one additional audio clip comprises determining an offset play position from which the at least one additional audio clip is played, optionally wherein the offset play position of the at least one additional audio clip is determined based on a play position of the at least one of the one or more audio clips or on a global count at the time at which the received sensor signal exceeds the first threshold or falls below the second threshold or based on a play position of the at least one of the one or more audio clips at the time at which at least one additional audio clip of the audio clips is initiated (col. 3, lines 39-56: “According to a first aspect of the invention there is provided a method of fading between a first audio section and a second destination audio section, the first audio section and the destination audio section each containing an onset representative of a significant audio event, the method comprising: determining, relative to a common temporal reference point, a relative temporal position of an onset in each of the first audio section and the destination audio section; assessing which respective onset in the first audio section and the destination audio section occurs earliest in time with respect to the common temporal reference point; and effecting a cross-fade between the first audio section and the destination audio section at a rise of said earliest onset, such the destination audio section replaces the first audio section as an active audio output and wherein the cross-fade occurs simultaneously across both the first audio section and the destination audio section to realize a seamless rhythmic transition in audio output.”).  
Regarding claim 5, wherein the offset play position of the at least one additional audio clip is determined based on a ratio of a length of the at least one of the one or more audio clips to a length of the at least one additional audio clip or by performing a modulo operation (Fig. 7 and col. 14, lines 26-51: “As a summary of the process for identifying precise and actual entry and exit point locations within an audio section, the preferred embodiment partitions the sections of audio (identified in terms of themes) into recurring units of time, e.g. rhythmic beats (which may have a variable duration). Each beat can have its own “tempo”, with the term “tempo” being understood to mean the number of units of time per minute. These beats are then divided or “fractionalized” into at least a plurality of equal and evenly-spaced time divisions (termed “fractions”). The number of factions within adjacent beats may vary. The duration of fractions between adjacent units of time (“beats”) can, however, be different because of each unit of time potentially has its own tempo. Therefore, with respect to the first time base related to beats and a second fractional quantum measure in a second time base, an approximate location of a potentially suitable but significant entry/exit point, i.e. an anacrusis, is determined relative to a start/end point of an identified section. It is this measured displacement in time—expressed in terms of beats and fractions—to the anacrusis that permits seamless integration of one section of audio to another different section of audio. More specifically, to effect an audibly seamless transition, the processing intelligence of the system looks for an exit point and an entry point—expressed in terms of beats and fractions—that has the same measured displacement (as expressed in terms of beats and fractions)”).  
Regarding claim 6, wherein the one or more audio clips and the at least one additional audio clip are synchronized to a common beat (col. 3, line 63-col. 4, line 16: “determine, relative to a common temporal reference point, a relative temporal position of an onset in each of a first audio section and a second destination audio section, wherein the first audio section is controllably played and the second destination audio section is to become active and played; assess which respective onset in the first audio section and the second destination audio section occurs earliest in time with respect to the common temporal reference point; and effect a cross-fade from the first audio section to the second destination audio section at a rise of said determined earliest onset, such that the second destination audio section replaces the first audio section as an active audio output and wherein the processor is arranged to cause the cross-fade to be initiated simultaneously in a time domain for both the first audio section to the second destination audio section, and wherein the processor is further arranged to maintain, after transition of the audio output to the second destination audio section, a rhythmic pattern established in the audio output by the first audio section.”), wherein the common beat is adjusted based on 
- at least one physiological parameter of a person performing the physical exercise and/or 
- the sensor signal and/or 
- at least one environmental parameter (col. 6, lines 2-6: “The accompanying music is automatically selected in real-time to accompany changing physical or local environmental events, with synchronization of the audio sample causing that audio sample to become an integral but complementary part of an overall sensory experience.”).  
Regarding claim 7, wherein outputting an audio signal comprises playing the one or more audio clips in a loop until the received sensor signal exceeds the first threshold or falls below the second threshold (col. 12, lines 5-15: “A determination that there's insufficient material leads to one or more of a rejection of the audio section, a decision to repeat, i.e. loop, the audio segment so as to fill the entirety of the duration for the real world event, and/or advising of the user through the user interface (of, for example, FIG. 2 when typically realized to include a graphic user interface “GUI”). Looping may involve an intra-section loop reflected by pre-storage of a metadata tag. This intra-section loop permits establishment of a loop internally within a section and therefore defines cut points that are internally self-consistent.” Examiner notes that “fill the entirety of the duration for the real world event” includes situations where the sensor signal exceeds the first threshold (i.e. the user is in a “sprint” period) or falls below the second threshold (i.e. the user is in a “recovery” period)).  
Regarding claim 8, further comprising adapting the one or more audio clips or the additional audio clip as a function of: 
- an elapsed time since the start of the physical exercise; and/or 
- movement characteristics detected by the sensor; and/or 
- at least one physiological parameter of a person performing the physical exercise (col. 7, lines 56-59: “For example, the transitions may be driven by a sensor that is actively monitoring and reporting a person's heartrate during an exercise programme”).  
Regarding claim 9, wherein the several audio clips  comprise sampled audio data ( col. 8, lines 22-24: “An embodiment of the present invention therefore operates to identify sections and to store sampled segments of music (or the like) within a database.”), MIDI clips, OSC clips, or clips of a proprietary format.  
Regarding claim 10, wherein the sensor is mounted to an exercise device, or wherein the sensor comprises a wearable sensor (Fig. 1, “sensors” and col. 7, lines 33-35: “For example, the event 12 may be monitored or otherwise sensed (such as via a sensor or telemetry device worn by a person exercising)”).  
Regarding claim 11, wherein the several audio clips  having a synchronized beat exhibit repeated temporal events that relate to identical intervals therebetween or a recurring pattern of maximum acoustic amplitude or timbre events (col. 21, lines 10-19:  “In terms of a time signature or time base 150, this is represented in the diagram of vertical dotted lines that partition the audio envelope into segments that may have a duration corresponding to a semiquaver, crochet of or some other selected timing. In FIG. 5, an exemplary representation provides for four fractions of a beat 3.1, 3.2, 3.3 and 3.4 that divide the relevant portion of each envelope into four equal time sectors. These four fractions may, in fact, represent a musical beat or multiple beats or some other period in the audio track.”).  
Regarding claim 12, wherein the several audio clips  having a synchronized beat exhibit repeated temporal events that relate to identical intervals therebetween or a recurring pattern of maximum acoustic amplitude or timbre events (col. 21, lines 10-19), wherein initiating at least one additional audio clip comprises determining an offset play position from which the at least one additional audio clip is played, wherein the offset play position of the at least one additional audio clip is determined based on a play position of the at least one of the one or more audio clips or on a global count at the time at which the received sensor signal exceeds the first 5Application No. 16/641,982Docket No.: VOSS-1-006.0 First Preliminary Amendment dated April 21, 2020 threshold or falls below the second threshold or based on a play position of the at least one of the one or more audio clips at the time at which at least one additional audio clip of the audio clips is initiated (Fig. 7a-7c, also see col. 9, lines 1-23: “Embodiments of the present invention permit identified musical sections to be synchronized and linked into a real-world event. The achieved synchronization includes a seamless musical transition—achieved using a timing offset, such as relative advancement, preferably to match accurately a pre-existing but identified music signature or beat—between potentially disparate pre-identified sections having different emotive themes defined by their respective time signatures, intensities, keys, musical rhythms and/or musical phrasing. The preferred embodiments therefore augment the overall sensory experience by changing between musical sections (and thus differing themes) within the context of what is occurring in the surrounding physical environment, e.g. during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods and decrease during recovery periods. The accompanying music (or audible content, such as non-diegetic and diegetic sound design or acousmatic sound) is automatically selected in real-time to accompany a changing physical event—which may be monitored electronically in real time, such as with a heart-rate monitor—and thereby forms an integral but complementary part of an overall sensory experience.”).  
Regarding claim 15, further comprising: outputting visual signals, optionally wherein the visual signals comprise animations or information on the physical exercise that is to be performed and/or information on parts of the body that require further exercise and/or information on the way in which the user should be suspended in an exercise device for the physical exercise, optionally wherein the physical exercise is performed on an exercise device or recreational device that allows a user's orientation in three-dimensional real world space to be controlled (col. 23, lines 51-67: “Although the preferred embodiments discuss the adaptation of audio to external events, the reverse holds true in that external events can be triggered or shaped by the audio metadata. For example, an external event may be a video transition occurring between contiguous scenes in a film or a new phase within a level of a computer game (such as when new characters arrive or when new abilities are acquired and first presented to the game player during game play). Based on an understanding of (for example) one or more of intensities, sections, bars, beats and fractions of a beat determined in the context of the preferred embodiments, the audio metadata derived from the various preferred embodiments can be used to drive a change in the observed temporal property of the events as experienced, e.g. lights flashing or props moving within a live stage performance or within a CGI environment or a recorded video.”).  
Regarding claim 21, wherein the several audio clips are provided by a sequencer and/or wherein the audio signal or data relating to the audio signal is provided to the sequencer and/or wherein the sequencer provides control information to a device for controlling the acoustic feedback during the physical exercise (col. 16, lines 37-45: “Available audio sections 62 are then made available 68 for full sequencing in a sequencer 70 that, preferably, is based on AI logic. The sequencer 70, which is typically implemented programmatically, is configured to select and align appropriate audio segments with corresponding events. Sequencing is based on correlation of the tag placed in the metadata of the audio section with the briefing element, i.e. the Mashtraxx vocabulary word, assigned to each part of the external event that is to be audibly-augmented.”).  
Regarding claim 27, A computer program comprising software code adapted to perform the method according to claim 1 when executed by a processor (claim 5: “A computer program product that, when executed by a processor, causes the processor to execute procedure that performs a method of cross-fading or cutting between a first audio section and a second destination audio section.”)

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyske (US Pat. 9,697,813) in view of Patton (US PGPub. 2014/0254831) as applied to claim 1 above, and further in view of Case, Jr. et. al (US PGPub. 2006/0136173). Lyske does not expressly show, but Case, Jr. et al., from the same field of endeavor, teaches: 
Regarding claim 19, further comprising: monitoring a sensor output in a calibration routine, optionally wherein the sensor output is mapped onto the sensor signal using a mapping that is dependent on the sensor output monitored in the calibration routine (Case, Jr. et al. para. 4: “While monitors and sensors are available to collect data relating to athletic performance and to provide real time data to athletes as their performance is taking place, such monitors and sensors typically have limitations. For example, accelerometers and other pedometer-based speed and distance monitors for use when walking or running have accuracy issues, particularly when used at speeds and/or over terrains or under other conditions that differ from their initial calibration conditions. Some sensors, such as accelerometers and barometric pressure sensors, tend to drift from their calibration or "zero" point over time, thereby limiting their accuracy and/or requiring frequent recalibration”. and para. 7: “Aspects of this invention relate to athletic performance monitoring systems and methods, many of which utilize, in some manner, global positioning satellite ("GPS") data. In some examples of systems and methods according to the invention, GPS data may be used to calibrate other athletic performance monitoring devices, such as speedometers, speed meters, pedometers, altimeters, odometers, barometric pressure sensors, compass or direction sensors, and the like.”) . 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the calibration routine taught by Case, Jr. et al. on the device of Lyske. Doing so provides the predictable result of calibrating the sensor data such that accurate correlations to exercise intensity can be made. Therefore, it would have been prima facie obvious to modify Lyske as taught by Case, Jr. et al. to obtain the invention as claimed. 
Regarding claim 20, wherein the sensor output is monitored through a minimum number of repetitions of a user's movement in the calibration routine, wherein the minimum number of repetitions depends on the type of sensor that is used and/or whether the user's movement is a cyclical movement (para. 80: “As a more specific example, an athlete may run around a local lake several times a week. The first time the athletic performance monitoring system according to this example of the invention is used on this "lake run," the collection of GPS tracking points that comprise the run will be stored on the personal computer and may be labeled by the user, e.g., "lake run." The next time the athlete runs the "lake run" or another run using the performance monitoring system, software on the personal computer will compare the waypoints of that run with waypoints on all the stored routes on the personal computer to determine if there is a match (e.g., it will attempt to find any close matches in the routes). The software then will appropriately label or catalog the most recently run route(s) in the athlete's run log or calendar (optionally after the user confirms that the correct route identification was assigned to the recently run route(s)). The software also will recognize any new routes or routes that fail to match routes in the existing library, and ask the user to enter a name either from the existing route list or as a new route for inclusion on the route list. Such systems and methods allow users to quickly populate a run calendar or log with meaningful run names for the various routes they use.”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the calibration routine taught by Case, Jr. et al. on the device of Lyske. Doing so provides the predictable result of calibrating the sensor data such that accurate correlations to exercise intensity can be made. Therefore, it would have been prima facie obvious to modify Lyske as taught by Case, Jr. et al. to obtain the invention as claimed. 

Claim(s) 22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyske (US Pat. 9,697,813) in view of Patton (US PGPub. 2014/0254831). Lyske describes the invention substantially as claimed, including:
22. (Currently Amended) A device for controlling acoustic feedback during a physical exercise (col. 5, line 61-col. 6, line 2: “The preferred embodiments therefore augment overall sensory experiences of a user in the real world by dynamically changing, re-ordering or repeating and then playing audio sections within the context of what is occurring in the surrounding physical environment, e.g. during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods and decrease during recovery periods.”), the device comprising: 
- a memory storing several audio clips (col. 3, lines 40-41: “a first audio section and a second destination audio section”) having a synchronized beat (col. 4, lines 11-16: “and wherein the processor is further arranged to maintain, after transition of the audio output to the second destination audio section, a rhythmic pattern established in the audio output by the first audio section.”);  7Application No. 16/641,982Docket No.: VOSS-1-006.0 First Preliminary Amendment dated April 21, 2020 
- an input to receive a sensor signal (Fig. 1, “sensors” and col. 7, lines 33-35: “For example, the event 12 may be monitored or otherwise sensed (such as via a sensor or telemetry device worn by a person exercising)”), having a sensor signal range divided by first and second thresholds (col. 6, lines 1-2, “sprint periods” and “recovery periods” are considered first and second thresholds for sensor signals); 
- a control circuit to control outputting of an audio signal in response to the received sensor signal, the output audio signal comprising one or more of the audio clips output in a synchronized manner;  the control circuit being configured to cause at least one of the one or more audio clips to be discontinued and/or at least one additional audio clip of the audio clips to be initiated in synchronization with the one or more audio clips (col. 5, lines 61-col. 6, line 4: “dynamically changing, re-ordering or repeating and then playing audio sections within the context of what is occurring in the surrounding physical environment, e.g. during different phases of a cardio workout in a step class the music rate and intensity increase during sprint periods and decrease during recovery periods. The accompanying music is automatically selected in real-time to accompany changing physical or local environmental events”); if the sensor signal exceeds the first threshold (“sprint period”); and cause at least one of the one or more audio clips to be discontinued and/or at least one additional audio clip of the audio clips to be initiated (col. 5, lines 61-66: “The preferred embodiments therefore augment overall sensory experiences of a user in the real world by dynamically changing, re-ordering or repeating and then playing audio sections”) in synchronization with the one or more audio clips if the sensor signal falls below the second threshold (“recovery period”, “and decrease during recovery periods”, also see (col. 4, lines 11-16: “and wherein the processor is further arranged to maintain, after transition of the audio output to the second destination audio section, a rhythmic pattern established in the audio output by the first audio section.”).).  
Lyske does not expressly show the sensor signal range is divided by the first and second thresholds into at least three sensor signal subranges.
	Patton, from the same field of endeavor, teaches a similar music matching system for matching the intensity of music selections to the intensity of a user’s physical activity. In Figure 4, Patton teaches characterizing segments of audio into “low intensity”, “medium intensity”, and “high intensity” and in Para. 65, Patton notes: “Generally, the system may be configured to associate activity level with intensity. For example, a high user activity level that is greater than some threshold may correspond to a high intensity. Any method for determining an intensity from a user activity level could be used. In some embodiments, a function or table may be used to automatically map user activity levels to corresponding intensities, where the inputs (user activity level) and the outputs (intensity) could be continuous and/or discrete values.”). Patton thus teaches that it was known in the art at the time the invention was filed to characterize sensor data into thresholds for intensity for the purpose of matching appropriate music to the physical activity. 
	A person skilled in the art would have found it obvious to use the sensor signal subranges taught by Patton with the system of Lyske. Doing so provides the predictable result of practically implementing the inventive concept described in Lyske of matching audio clips to the intensity of an exercise routine. Therefore, it would have been prima facie obvious to modify Lyske as taught by Patton to obtain the invention as claimed. 
Regarding claim 24, A system, comprising: a sensor responsive to a user's actions during a physical exercise, the sensor having a sensor signal range (Fig. 1, “sensors” and col. 7, lines 33-35: “For example, the event 12 may be monitored or otherwise sensed (such as via a sensor or telemetry device worn by a person exercising)”); and the device of claim 22 (see rejection of claim 22 above).  
Regarding claim 25, wherein the sensor comprises a wearable sensor (Fig. 1, “sensors” and col. 7, lines 33-35: “For example, the event 12 may be monitored or otherwise sensed (such as via a sensor or telemetry device worn by a person exercising)”). or at least one camera, or 8Application No. 16/641,982Docket No.: VOSS-1-006.0 First Preliminary Amendment dated April 21, 2020wherein the system further comprises an exercise device, wherein the sensor is mounted to the exercise device, optionally wherein the exercise device comprises two objects which are connected to one another by an elastic element, wherein the sensor comprises an accelerometer and/or a gyrometer and/or a strain gauge and/or a load cell, optionally wherein the sensor is provided in at least one of the two objects or within or adjacent the elastic element.  

Allowable Subject Matter
Claims 13-14, 16-18 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784